Exhibit 10.38

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) to the Employment Agreement (as defined below)
is made and entered into as of December    , 2014 by Medbox, Inc., a Nevada
corporation (the “Company”), and C. Douglas Mitchell (the “Executive”).
Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Employment Agreement.

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement, dated as of October 16, 2014 (the “Employment Agreement”), pursuant
to which the Executive is engaged to serve as the Chief Financial Officer of the
Company;

WHEREAS, the Board of Directors has determined that the Company make certain
amendments to the Employment Agreement as further described herein; and

WHEREAS, the Company and the Executive desire to enter into this Amendment to
effectuate such amendments to the Employment Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree to
amend the Employment Agreement as follows:

1. Amendment to Section 7(b) of the Employment Agreement. Section 7(b) of the
Employment Agreement shall be amended by adding the following at the end
thereof:

In the event of termination of the Executive by the Company pursuant to
Section 6(b) or by the Executive pursuant to Section 6(c), in addition to the
Accrued Compensation and the Termination Benefits to which the Executive is
entitled under this Section 7(b) and subject to the Executive’s execution and
delivery (and non-revocation) of the Release Agreement within the Release
Period, the Company shall provide to the Executive, within ten (10) days
following the end of the Release Period, (i) an award of 60,000 shares of the
Company’s common stock (as adjusted for any stock splits, recapitalizations,
dividends, combinations or reclassifications prior to the date of such award),
reduced by the number of shares of the Company’s common stock issued (or
issuable) pursuant to any RSUs granted pursuant to Section 4(e) prior to the
date of such termination in

respect of any calendar quarter within the twelve (12) month period following
the anniversary date of this Agreement within which such termination occurs (the
“Termination Year”); and (ii) an award of shares of the Company’s common stock
equal to a number of shares that is two (2) times the full amount of the award
of the Company’s common stock comprising the Annual Bonus under Section 4(b)
that has been determined by the Board of Directors for the Termination Year or
for the twelve (12) month period immediately preceding the commencement of the
Termination Year if the Board of Directors has not made



--------------------------------------------------------------------------------

such determination by the date of such termination, as the case may be, but
which shall be reduced by all amounts of the award of the Company’s common stock
comprising the Annual Bonus in respect of the Termination Year received by the
Executive prior to the date of such termination (such awards referred to the
foregoing clauses (i) and (ii), collectively, the “Termination Awards”). All
stock underlying each Termination Award shall be fully vested upon issuance.

2. Miscellaneous.

2.1 All other provisions of the Employment Agreement not specifically referenced
herein shall remain in full and force and effect.

2.2 In the event of a conflict between this Amendment and the Employment
Agreement, this Amendment shall govern.

2.3 The Employment Agreement may only be amended further by a written agreement
executed by the parties hereto.

2.4 This Amendment may be executed in one or more counterparts and, if executed
in more than one counterpart, the executed counterparts shall each be deemed to
be an original but all such counterparts shall together constitute one and the
same instrument.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

MEDBOX, INC. By:

 

Name: Title:

 

C. Douglas Mitchell